Citation Nr: 1528137	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  08-06 785	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an increased rating for pseudofolliculitis barbae (PFB), currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  That decision, in relevant part, continued a 10 percent evaluation for PFB.  

In September 2012, the Board, in pertinent part, remanded the claim for an increased rating for PFB for additional development.

In April 2012, the Veteran testified at a hearing before the Board.  During the pendency of the PFB appeal, the Veterans Law Judge who conducted the hearing retired.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  Because the Veterans Law Judge who conducted the April 2012 hearing is no longer with the Board, he cannot participate in the adjudication of the Veteran's PFB claim.  As such, in February 2014, the Board sent the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before the Board before a different Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  In March 2014, the Veteran responded he does not wish to appear at another hearing.  Therefore, the Board will proceed with addressing the appeal.

In May 2014, the Board denied a rating greater than 10 percent for PFB.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (CAVC or Court).  In February 2015, the Court granted a Joint Motion for Partial Remand (Joint Remand) by the parties to vacate and remand part of the Board's May 2014 decision, which denied entitlement to an increased rating for PFB, for further development.  The Veteran abandoned the appeal of six other issues decided by the Board and, thus, those issues are no longer on appeal before the Board. 

The appeal for a TDIU has been raised as a component of the increased rating claim on appeal and it is, therefore, in appellate status before the Board notwithstanding the RO's separate adjudication of the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that on March 31, 2015, the Veteran contacted VA by telephone requesting reconsideration of a February 2015 rating decision, specifically regarding the bilateral knees.  However, VA amended 38 C.F.R. § 20.201 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, to include any Notice of Disagreement (NOD), effective March 24, 2015.  Thus, the amended regulation applies to the Veteran's request for reconsideration made on March 31, 2015.  He remains free to file an NOD on a standard form during the remainder of the one-year appeal period (ending in February 2016) once the form is provided to him by the RO.  See 38 C.F.R. § 20.201(a).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2015 Joint Remand, the parties agreed that the Board failed to provide adequate reasons or bases for its May 2014 opinion regarding the Veteran's PFB because the Board did not make clear which characteristic of disfigurement it found to be present.  Additionally, the Joint Remand states that the Board failed to consider the potential evidence of hyperpigmentation in a January 2013 VA examination report.

Therefore, the Board finds that the Veteran should be afforded a new VA examination and opinion in order to provide the Board with information that is adequate for rating purposes.  Such opinion should address any abnormal skin texture and abnormal pigmentation due to the Veteran's PFB.  See Stegall v. West, 11 Vet. App. 268 (2011).

Regarding the TDIU claim, in a September 2009 statement, the Veteran contends that his PFB leaves blood stains on his clothing and "distasteful appearances" and that he has "been denied employment in the entertainment industry because of not being photogenic enough for music covers and magazines!"  Accordingly, a TDIU claim is reasonably raised, and further development is necessary.  The matter is a component of the appeal for a higher rating regarding the service-connected PFB.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  As such, it is necessary for the Board to remand the issue to allow the RO to consider the issue of entitlement to a TDIU, including consideration of the combined effects of his service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Relevant ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records pertaining to the Veteran's PFB.

2.  After associating the above requested records, if any, with the claims file, schedule the Veteran for a VA examination to determine the current level of severity of the Veteran's service-connected PFB.  The claims file must be made available for review by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should provide a complete description of the ongoing severity of the Veteran's PFT, including any abnormal skin texture or pigmentation found to be present that is caused by the PFB and the amount of surface area (in square inches) affected.

3.  Arrange for a VA examination by an appropriate VA examiner to evaluate the functional effect of his aggregate service-connected disabilities at work or a work-like setting.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as being photographed, interacting with customers/coworkers and using technology, plus such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  The examiner is also asked to take into consideration the visual appearance of the Veteran's PFB 

Please articulate the reasoning underpinning all medical opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how the facts and information justify your opinion.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and give them the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, once otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

